 Case: 1:14-cv-10150 Document #: 584-1 Filed: 04/29/20 Page 1 of 3 PageID #:32498



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 IN RE OPANA ER ANTITRUST
 LITIGATION                                           MDL No. 2580

                                                      Lead Case No. 14-cv-10150

 THIS DOCUMENT RELATES TO:                            Hon. Harry D. Leinenweber

 All Actions                                          FILED UNDER SEAL
                                                         PUBLIC VERSION

       DECLARATION OF JOHN P. MCCLAM IN SUPPORT OF DEFENDANTS’
        MEMORANDUM OF LAW IN SUPPORT OF MOTION TO EXCLUDE
        THE OPINIONS AND PROPOSED TESTIMONY OF LUIS A. MOLINA

       JOHN P. MCCLAM declares pursuant to 28 U.S.C. § 1746 as follows:

       1.      I am an attorney at the law firm of Dechert LLP, attorneys for Defendants Endo

Pharmaceuticals Inc., Endo Health Solutions Inc., Penwest Pharmaceuticals Co. (collectively

“Endo”). I submit this Declaration in support of the Defendants’ Memorandum of Law in Support

of Their Motion to Exclude the Opinions and Proposed Testimony of Luis A. Molina, submitted

by Endo and Impax Pharmaceuticals, Inc. by and through their respective counsel. I have personal

knowledge of the facts asserted herein and could testify to those facts if called to do so.

       2.      Attached as Exhibit 1 is a true and correct copy of ENDO-OPANA-000009311, the

Declaration of Tara Chapman in Support of Plaintiff’s Motion for a Preliminary Injunction in Endo

Pharmaceuticals, Inc. v. U.S. Food & Drug Administration, 12-cv-01936, ECF No. 5-6, dated

November 30, 2012.

       3.      Attached as Exhibit 2 is a true and correct copy of EPI001691550, an email from

Endo to Pamela Politis regarding Endo’s acquisition of Penwest Pharmaceutical and NDA for

Reformulated Opana ER.



                                                  1
 Case: 1:14-cv-10150 Document #: 584-1 Filed: 04/29/20 Page 2 of 3 PageID #:32499




       4.     Attached as Exhibit 3 is a true and correct copy of END00315523, an email from

Tara Chapman to Ivan Gergel regarding FDA approval of Reformulated Opana ER.

       5.     Attached as Exhibit 4 is a true and correct copy of EPI001312978, a May 10, 2013

Letter from the Food and Drug Administration regarding Endo’s August 13, 2012 Citizen Petition.

       6.     Attached as Exhibit 5 is a true and correct copy of EPI002463630, a letter from Dan

Rudio regarding the Impax settlement payment.

       7.     Attached as Exhibit 6 is a true and correct copy of an excerpt of the transcript of

the February 7, 2018 Deposition of Tara N. Chapman.

       8.     Attached as Exhibit 7 is a true and correct copy of EPI000027305, an email from

Tara Chapman to Mary Ann Holovac regarding Endo’s request to move Opana ER to the Orange

Book discontinued list, dated May 31, 2012.

       9.     Attached as Exhibit 8 is a true and correct copy of EPI002267578, an email from

Robert Barrett to Demir Bingol regarding Greenland update, dated May 30, 2008.

       10.    Attached as Exhibit 9 is a true and correct copy of the Center for Drug Evaluation

and Research “Office Director Memo.”

       11.    Attached as Exhibit 10 is a true and correct copy of Endo_OpanaAT00000001, the

Settlement and License Agreement between Endo and Impax.

       12.    Attached as Exhibit 11 is a true and correct copy of EPI000977725, an email from

Alicia Logan to Mahen Gundecha regarding Original Opana ER Authorized Generic.

       13.    Attached as Exhibit 12 is a true and correct copy of the Expert Report of Luis

Molina, dated March 25, 2019, that includes Exhibit A to the Molina Report.

       14.    Attached as Exhibit 13 is a true and correct copy of an excerpt of the transcript of

the June 11, 2019 Deposition of Luis Molina.



                                                2
 Case: 1:14-cv-10150 Document #: 584-1 Filed: 04/29/20 Page 3 of 3 PageID #:32500




       15.    Attached as Exhibit 14 is a true and correct copy of EPI000754087, a Complaint

for Mandatory, Declatory, and Injunctive Relief, filed in Endo Pharmaceuticals, Inc. v. U.S. Food

& Drug Administration, 12-cv-01936, ECF No. 1, dated November 30, 2012.

       16.    Attached as Exhibit 15 is a true and correct copy of an excerpt of the transcript of

the November 19, 2019 Deposition of Luis Molina.

       17.    Attached as Exhibit 16 is a true and correct copy of the Rebuttal Expert Report of

Luis Molina, dated November 5, 2019, without exhibits.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed on April 15, 2020.                                  /s/ John P. McClam
                                                             John P. McClam, Esq.




                                                 3
